t c summary opinion united_states tax_court james r morrison petitioner v commissioner of internal revenue respondent docket no 452-13s l filed date james r morrison pro_se louis h hill for respondent summary opinion ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case was brought by petitioner under sec_6330 regarding the decision by the office of appeals to sustain the collection by way of levy of petitioner’s unpaid income_tax liabilities for the taxable years and respondent has moved for summary_judgment pursuant to the provisions of rule background respondent sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing dated date advising petitioner that respondent intended to levy to collect his unpaid income_tax liabilities for the taxable years and and that petitioner could receive a hearing with the office of appeals petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in that request petitioner contends that he is not liable for the tax a collection_due_process cdp hearing was conducted on date during which petitioner argued that compensation paid to him by bradford schools during and was not taxable_income because taxable wages for purposes of the internal_revenue_code are limited to compensation paid to government officials and do not include compensation paid to people who work for private employers no collection alternative was discussed during the cdp hearing because petitioner contended only that he owed no tax for the years and a notice_of_deficiency was mailed to petitioner on date for petitioner’s income_tax year a notice_of_deficiency for was mailed to petitioner on date petitioner does not deny receiving the notices of deficiency the appeals officer informed petitioner that he could not dispute the underlying income_tax liabilities because a statutory_notice_of_deficiency was issued to him for each of those years on date appeals issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or stating that respondent would proceed with the proposed levy petitioner timely filed a petition petitioner resided in ohio at the time he filed his petition the issue petitioner has raised throughout this case is that the compensation paid to him by bradford schools does not constitute wages within the meaning of the internal_revenue_code and therefore that compensation is not subject_to federal_income_tax discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is the petition states i am a private-sector citizen not an officer_or_employee of the united_states nor any federal_corporation or partnership nor of any public_office that i am employed by a private sector company non-federal entity not engaged in a privileged taxable activity and as such i did not receive any taxable_income in the form of wages as defined in sec_3401 or sec_3121 nor any self-employment_income as associated to a trade_or_business and defined in sec_7701 required to go beyond the pleadings and by his own affidavits or by the depositions answers to interrogatories and admissions on file designate specific facts showing that there is a genuine dispute for trial 477_us_317 see also 119_tc_157 115_tc_554 we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law when any person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand the commissioner is authorized to collect the unpaid tax by levy upon all property and rights to property belonging to such person sec_6331 sec_6330 provides that n o levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made if timely requested by the taxpayer a cdp hearing is held by an appeals officer within the commissioner’s office who has had no prior involvement with respect to the unpaid tax sec_6330 see 114_tc_492 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 the taxpayer is also entitled to raise issues regarding the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such tax_liability sec_6330 pursuant to sec_6330 the determination of a settlement officer must take into consideration a the verification that the requirements of applicable law and administrative procedure have been met b issues raised by the taxpayer and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary the settlement officer considered all three of these matters following the cdp hearing the appeals officer will determine whether proceeding with the proposed levy is appropriate if so he will issue a notice_of_determination sec_6330 offiler v commissioner t c pincite we have jurisdiction to review the determination made by appeals see sec_6330 offiler v commissioner t c pincite we generally review the appeals officer’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 under the abuse_of_discretion standard we decide whether the determination of the appeals officer was arbitrary capricious or without a sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir however we review a determination regarding the underlying tax_liability de novo where the taxpayer did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see 122_tc_1 sego v commissioner t c pincite goza v commissioner t c pincite petitioner received notices of deficiency for both and petitioner did not file timely petitions regarding these notices of deficiency and is therefore not entitled to contest the underlying liabilities in this case even if petitioner were able to contest the underlying liabilities his only argument is that his compensation during and was not taxable because he is a non-federal worker an argument that has been held to be frivolous see zook v commissioner tcmemo_2013_128 snow v commissioner tcmemo_2013_114 notice_2007_30 2007_1_cb_883 in his response to respondent’s motion for summary_judgment petitioner states the matter which the petitioner has brought before the court beginning with his original filing is that what i the petitioner have been paid and reported by means of a w-2 does not qualify as continued respondent’s motion will be granted an appropriate order and decision will be entered continued wages paid to an employee as those terms are defined within the code the respondent keeps reminding the court that the petitioner can’t argue the amount due as if that is the argument the petitioner wants to bring before the court but it is not the only issue before the court is do the numbers appearing on the w-2 represent wages paid to an employee as those terms are defined within the code and the respondent has provided no additional evidence as required_by_law
